
	

113 HR 1490 IH: Veterans’ Privacy Act
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1490
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to prohibit the
		  recording of a patient in a facility of the Department of Veterans Affairs
		  without the informed consent of the patient.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans’ Privacy
			 Act.
		2.Prohibition of visual
			 recording without informed consentSection 7331 of title 38, United States
			 Code, is amended—
			(1)by striking
			 The Secretary, upon and inserting (a)
			 In general.—The
			 Secretary, upon; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Visual
				recording(1)The Secretary shall prescribe regulations
				establishing procedures to ensure that, except as provided by paragraph (2),
				any visual recording made by the Secretary of a patient during the course of
				furnishing care under this title is carried out only with the full and informed
				consent of the patient or, in appropriate cases, a representative
				thereof.
						(2)The Secretary may waive the
				requirement for informed consent under paragraph (1) with respect to the visual
				recording of a patient if such recording is made—
							(A)pursuant to a determination by a physician
				or psychologist that such recording is medically necessary;
							(B)pursuant to a warrant or order of a
				court of competent jurisdiction; or
							(C)in a public setting where a person
				would not have a reasonable expectation to privacy, such as a waiting room or
				hallway, and such recording is for general security purposes not particularized
				to the patient.
							(3)In this subsection, the term visual
				recording means the recording or transmission of images or
				video.
						.
			
